             Case 19-10248-CSS   Doc 320-1     Filed 02/24/20   Page 1 of 24




                                     Exhibit B

                                      Ballot




ACTIVE 44631686v8
              Case 19-10248-CSS             Doc 320-1        Filed 02/24/20        Page 2 of 24




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                           Chapter 11

Avadel Specialty Pharmaceuticals, LLC,1                          Case No. 19-10248 (CSS)

                              Debtor.


                  CLASS 4 BALLOT FOR ACCEPTING OR REJECTING
              THE PROPOSED COMBINED DISCLOSURE STATEMENT AND
                        CHAPTER 11 PLAN OF LIQUIDATION

         Avadel Specialty Pharmaceuticals, LLC (the “Debtor”) filed the Debtor’s First
 Amended Proposed Combined Disclosure Statement (the “Disclosure Statement”) and Chapter
 11 Plan of Liquidation (the “Plan”) [Docket No. 304] (as it may be amended, supplemented or
 modified from time to time pursuant to the terms thereof, the “Combined Plan and Disclosure
 Statement”) on June 10, 2019.
         On February [*], 2020 (the “Record Date”), the Court entered an order approving the
 Disclosure Statement on an interim basis and approving certain notice and voting procedures on
 the Plan [Docket No. __]. Court approval of the Disclosure Statement does not indicate approval
 of the Plan by the Court.
         The Combined Plan and Disclosure Statement provides information to assist you in
 deciding how to vote your Ballot. If you do not have a copy of the Combined Plan and
 Disclosure Statement, you may obtain a copy from (i) the undersigned counsel to the Debtor, or
 (ii) Epiq Corporate Restructuring, LLC (the “Balloting Agent”) at tabulation@epiqglobal.com
 (reference “Avadel” in the subject line).
         The Plan identifies six Classes of Claims against and Interests in the Debtor. Only
 holders of General Unsecured Claims in Class 4 are entitled to vote on the Plan. This Ballot is
 to be used by such holders of Class 4 Claims only.
        You should review the Combined Plan and Disclosure Statement before you vote.
 You may wish to seek legal advice concerning the Combined Plan and Disclosure
 Statement and your classification and treatment under the Plan. Your claim has been
 placed in Class 4 under the Plan. Only holders of Allowed General Unsecured Claims in
 Class 4 as of the Record Date may vote to accept or reject the Plan.
        If your Ballot is not received by the Balloting Agent on or before 4:00 p.m.
 (prevailing Eastern Time) on April 20, 2020 and such deadline is not extended, your vote
 will not count as either an acceptance or rejection of the Plan.
        If the Plan is confirmed by the Court, it will be binding on you whether or not you
 vote.




    1
      The business address and the last four (4) digits of the Debtor’s federal tax identification number is Avadel
Specialty Pharmaceuticals, LLC, 16640 Chesterfield Grove Road, Suite 200, Chesterfield, MO 63005 (8959).

ACTIVE 44631686v8
                 Case 19-10248-CSS              Doc 320-1    Filed 02/24/20   Page 3 of 24




ACCEPTANCE OR REJECTION OF THE PLAN

    The undersigned holder of an Allowed Class 4 Claim(s) against the Debtor as of the Record Date,1

    in the unpaid amount of $                                   :

    Check one box only

         Accepts the Plan

         Rejects the Plan

Sections 13.4 and 13.7 of the Combined Plan and Disclosure Statement provide for releases and
injunctions with respect to certain claims against certain non-debtor parties. The undersigned:

    Check one box only

         Assents to the release and injunction provisions

         Opts out of the release and injunction provisions

Dated:              _________________

Name of creditor holding claim: ____________________________

Signature:           __________________________________________

Print or type name: _____________________________________

Title (if applicable): ______________________________________

Address:             ___________________________________________

                     ___________________________________________

                     ___________________________________________


                    Please mail this Ballot per the Instructions on the following page.




1
    For voting purposes only, subject to tabulation rules.

ACTIVE 44631686v8
             Case 19-10248-CSS          Doc 320-1      Filed 02/24/20     Page 4 of 24




                             INSTRUCTIONS AND DEFINITIONS

        1.      Capitalized terms not otherwise defined herein shall have the meaning ascribed to
them in the Combined Plan and Disclosure Statement.
        2.      This Ballot relates to your claim(s) as a Class 4 creditor of the Debtor. Class 4
creditors entitled to vote on the Plan are holders of Allowed General Unsecured Claims. All
creditors in Class 4 who are permitted to vote should complete this Ballot and return it in the
enclosed, postage-prepaid envelope for delivery by first class mail to:

                                 Avadel Specialty Pharmaceuticals, LLC
                                        Ballot Processing Center
                                 c/o Epiq Corporate Restructuring, LLC
                                             P.O. Box 4422
                                      Beaverton, OR 97076-4422

Alternatively, Ballots may be returned by courier service or hand delivery to:

                                 Avadel Specialty Pharmaceuticals, LLC
                                        Ballot Processing Center
                                 c/o Epiq Corporate Restructuring, LLC
                                         10300 SW Allen Blvd.
                                         Beaverton, OR 97005

Only holders of Allowed General Unsecured Claims in Class 4 as of the Record Date may vote,
and any vote by such holder shall be binding on and enforceable against both such holder and
any subsequent transferee or holder of such claim. Indicate your acceptance or rejection of the
Plan and the amount of your claim(s) in the spaces provided above.
        3.       You must vote all of your claims within a particular class either to accept or to
reject the Plan, and you may not split your vote. A Ballot (or multiple Ballots with respect to
multiple claims within a single class) that partially rejects and partially accepts the Plan will not
be counted.
        4.       Any Ballot not bearing an original signature will not be counted. Any Ballot
submitted by email or facsimile will not be counted. Any Ballot not indicating a vote to accept
or to reject the Plan will not be counted.
        5.       To have your vote counted, your Ballot must be received by 4:00 p.m. (prevailing
Eastern Time) on April 20, 2020 (the “Voting Deadline”) at one of the addresses above.
        6.       If a Ballot is received after the Voting Deadline, it will not be counted.

IF YOU HAVE ANY QUESTIONS ABOUT VOTING THIS BALLOT, PLEASE
CONTACT THE BALLOTING AGENT AT TABULATION@EPIQGLOBAL.COM
(REFERENCE “AVADEL” IN THE SUBJECT LINE).




ACTIVE 44631686v8
             Case 19-10248-CSS   Doc 320-1   Filed 02/24/20     Page 5 of 24




                                     Exhibit C

                        Objection Deadline and Hearing Notice




ACTIVE 44631686v8
               Case 19-10248-CSS               Doc 320-1         Filed 02/24/20         Page 6 of 24




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                              Chapter 11

Avadel Specialty Pharmaceuticals, LLC,1                             Case No. 19-10248 (CSS)

                                Debtor.


  NOTICE OF (I) INTERIM APPROVAL OF THE DISCLOSURE STATEMENT,
    (II) ESTABLISHMENT OF SOLICITATION AND VOTING PROCEDURES,
  (III) DEADLINE FOR VOTING ON THE PLAN, (IV) DEADLINE FOR FILING
ADMINISTRATIVE CLAIMS, (V) FINAL COMBINED HEARING ON APPROVAL OF
         THE DISCLOSURE STATEMENT AND CONFIRMATION OF THE
        PLAN, AND (VI) DEADLINE FOR FILING OBJECTIONS THERETO

PLEASE TAKE NOTICE OF THE FOLLOWING2:
Plan and Disclosure Statement. On January 8, 2020, the Debtor filed the Debtor’s First Amended
Proposed Combined Disclosure Statement and Chapter 11 Plan of Liquidation [Docket No. 304]
(as may be modified, amended, or supplemented, the “Combined Plan and Disclosure
Statement”).

Copies of the Combined Plan and Disclosure Statement. If you wish to obtain a copy of the
Combined Plan and Disclosure Statement, it is available free of charge on the dedicated webpage
for the Chapter 11 Case: https://dm.epiq11.com/AVS. Parties in interest may also request copies
of the Combined Plan and Disclosure Statement from the undersigned counsel to the Debtor or the
Balloting Agent at tabulation@epiqglobal.com (reference “Avadel” in the subject line).

Interim Approval of the Disclosure Statement. By Order dated February [•], 2020 (the
“Order”), the United States Bankruptcy Court for the District of Delaware (the “Court”)
approved, on an interim basis, the Disclosure Statement as containing adequate information within
the meaning of section 1125 of the Bankruptcy Code.

Key Dates. The Court also approved the following dates and deadlines related to the Plan:

           Event                                          Date / Deadline
            Debtor filed First Amended Plan               January 8, 2020
               and Disclosure Statement
             Entry of Disclosure Statement                February [•], 2020
                   Procedures Order
1
  The business address and the last four (4) digits of the Debtor’s federal tax identification number is Avadel Specialty
Pharmaceuticals, LLC, 16640 Chesterfield Grove Road, Suite 200, Chesterfield, MO 63005 (8959).
2
  Capitalized terms used but otherwise not defined in this Objection Deadline and Hearing Notice have the meanings
ascribed to them in the Combined Plan and Disclosure Statement and/or Order.

ACTIVE 44631686v8
             Case 19-10248-CSS           Doc 320-1     Filed 02/24/20      Page 7 of 24




          Event                                  Date / Deadline

                    Voting Record Date           February [•], 2020


                     Service Deadline            March 2, 2020


                     Voting Deadline             April 20, 2020 at 4:00 p.m. (prevailing
                                                 Eastern Time)


            Disclosure Statement and Plan        April 17, 2020 at 4:00 p.m. (prevailing
                 Objection Deadline              Eastern Time)


                  Deadline for filing:           April 24, 2020 at 4:00 p.m. (prevailing
              (i) Confirmation Brief; (ii)       Eastern Time)
            Balloting Report; (iii) Proposed
           Form of Confirmation Order; and
              (iv) Response Memoranda


          Combined Hearing on approval of        April 29, 2020, at 10:00 a.m. (prevailing
             Disclosure Statement and            Eastern Time)
             confirmation of the Plan

Voting Record Date. Holders of General Unsecured Claims in Class 4 are entitled to vote on the
Plan. February [•], 2020 has been established by the Court as the record date (the “Voting Record
Date”) for determining the creditors entitled to receive solicitation or notice materials in
connection with the Plan. If you are receiving this Notice, but do not also receive a Ballot for
voting on the Plan, it is because the Debtor has determined that, as of the Voting Record
Date, you do not hold a claim that is entitled to vote on the Plan.

Voting Deadline. The deadline to vote to accept or reject the Plan is 4:00 p.m. (prevailing
Eastern Time) on April 20, 2020 (the “Voting Deadline”). The Balloting Agent must receive
your Ballot with an original signature by the Voting Deadline, otherwise your vote will not be
counted. In order for your Ballot to count, you must (1) properly complete, date, and execute the
Ballot and (2) deliver the Ballot to the Balloting Agent by either first class mail, overnight courier,
or personal delivery so that the Ballots are actually received, in any case, by the Balloting Agent,
no later than the Voting Deadline at one of the following addresses: (i) Avadel Specialty
Pharmaceuticals, LLC Ballot Processing Center c/o Epiq Corporate Restructuring, LLC, P.O. Box
4422, Beaverton, OR 97076-4422, if by first class mail, or (ii) Avadel Specialty Pharmaceuticals,
LLC Ballot Processing Center c/o Epiq Corporate Restructuring, LLC, 10300 SW Allen Blvd.,
Beaverton, OR 97005, if by courier service or hand delivery.


                                                  2
ACTIVE 44631686v8
                Case 19-10248-CSS              Doc 320-1         Filed 02/24/20      Page 8 of 24




Combined Hearing. Pursuant to the Order, on April 29, 2020 at 10:00 a.m. (prevailing Eastern
Time), or as soon thereafter as counsel may be heard, a hearing (the “Combined Hearing”) will
be held before the Honorable Christopher S. Sontchi, United States Bankruptcy Court for the
District of Delaware, 824 North Market Street, 5th Floor, Courtroom # 6, Wilmington, Delaware
19801, to consider confirmation of the Plan and approval of its disclosure provisions on a final
basis. The Combined Hearing may be adjourned from time to time without further notice. The
Plan may be modified in accordance with the Bankruptcy Code, the Federal Rules of Bankruptcy
Procedure, the terms of the Plan, and other applicable law, without further notice, prior to, or as a
result of, the Combined Hearing.

Summary of Plan Treatment of Claims and Interests. The Plan proposes to modify the rights
of certain creditors and equity interest holders of the Debtor. The table below summarizes the
classification and treatment of the pre-petition claims and interests under the Plan.

                 Class3 of                           Estimated Amount of                     Treatment /
            Claims or Interests                        Allowed Claims                       Voting Status
                     1                                                                     Unimpaired
                                                               $142,5004
           Other Priority Claims                                                         Deemed to Accept
                     2                                                                     Unimpaired
                                                                 None
            Secured Tax Claims                                                           Deemed to Accept
                    3                                                                      Unimpaired
                                                                 None
           Other Secured Claims                                                          Deemed to Accept
                    4                                                                         Impaired
                                                            $4,570,462
        General Unsecured Claims5                                                          Entitled to Vote
                     5                                                                       Impaired
                                                           $166,336,766
            Subordinated Claims                                                           Deemed to Reject
                    6
              Interests in                                                                   Impaired
                                                                  n/a
    Avadel Specialty Pharmaceuticals,                                                     Deemed to Reject
                  LLC

Deadline to Object to Plan Confirmation and/or Adequacy of Disclosure Statement. Any
objection, comment, or response to confirmation of the Plan or approval of the Disclosure

3
    Classes are organized by number for type of claim or interest (1–6).
4
  The Internal Revenue Service (“IRS”) timely asserted a claim for approximately $50.7 million on account of alleged
taxes owed by both the Debtor and its affiliates from 2015 through 2017. This claim was later amended, reducing the
amount to approximately $9.3 million. The estimated amount of Other Priority Claims set forth in the table represents
the amount the IRS has agreed to in the IRS Settlement as a different treatment of such claim solely for purposes of
the Plan.
5
  The estimated amount of General Unsecured Claims set forth in the table includes the estimated amount of DIP
Claims, which, pursuant to the Final DIP Order, are unsecured and pari passu with General Unsecured Claims, but
AUSH, in its capacity as holder of the DIP Claims, is not entitled to vote on the Plan.
                                                           3
ACTIVE 44631686v8
             Case 19-10248-CSS           Doc 320-1      Filed 02/24/20      Page 9 of 24




Statement on a final basis, including any supporting memoranda, must be filed with the Clerk of
the Court, 824 North Market Street, 3rd Floor, Wilmington, Delaware 19801, together with proof
of service, on or before April 17, 2020, at 4:00 p.m. (prevailing Eastern Time) (the
“Confirmation Objection Deadline”) and must (a) be in writing, (b) state the name and address
of the objecting party, (c) state the amount and nature of the claim or interest of such party, (d) state
with particularity the basis and nature of any objection to the Plan or approval of the Disclosure
Statement on a final basis, and (e) be served so as to be received by the following parties on or
before the Confirmation Objection Deadline to: (a) counsel for the Debtor: (i) Greenberg Traurig,
LLP, Attn: Dennis A. Meloro, 1007 North Orange Street, Suite 1200, Wilmington, Delaware
19801 and (ii) Greenberg Traurig, P.A., Attn: Paul J. Keenan Jr. and John R. Dodd, 333 S.E. 2nd
Avenue, Suite 4400, Miami, Florida 33131; and (b) the Office of the United States Trustee, Attn:
David Buchbinder, J. Caleb Boggs Federal Building, 844 King Street, Suite 2207, Lockbox 35,
Wilmington, Delaware 19801.


  DISCLOSURE STATEMENT AND CONFIRMATION OBJECTIONS NOT TIMELY
  FILED AND SERVED IN THE MANNER SET FORTH HEREIN MAY NOT BE
  CONSIDERED BY THE COURT AND MAY BE OVERRULED WITHOUT
  FURTHER NOTICE.

Administrative Expense Claims Bar Date. Pursuant to Section 4.1.1 of the Plan, each entity that
holds or wishes to assert an administrative expense claim against the Debtor’s Estate pursuant to
sections 503(b), 507(a)(2) or any other applicable section of the Bankruptcy Code, including
without limitation administrative expense claims arising under an executory contract, arising on
or after May 30, 2019 shall have no later than thirty (30) days after the Effective Date to file
such Administrative Claim (the “Administrative Expense Claims Bar Date”), unless
otherwise ordered by the Bankruptcy Court. Notwithstanding the foregoing, no filing is required
for any of the following: (i) Accrued Professional Compensation Claims, (ii) Administrative
Expense Claims Allowed by an order of the Bankruptcy Court or paid on or before the Effective
Date, (iii) Administrative Expense Claims arising under section 503(b)(1)(D) of the Bankruptcy
Code, (iv) fees arising under 28 U.S.C. § 1930 and any applicable interest thereon, and
(v) Administrative Expense Claims arising on or prior to May 29, 2019 that were filed pursuant to
the Court’s Order (I) Fixing Deadlines for Filing Proofs of Claim and Certain Administrative
Expense Requests and (II) Approving the Form and Manner of Notice Thereof [Docket No. 191].

       The request for payment of any such Administrative Expense Claim shall be filed with the
Clerk of the Bankruptcy Court for the District of Delaware, so as to be actually received on or
before the Administrative Expense Claims Bar Date, and all Administrative Expense Claims
requests shall be in writing, provide with specificity the legal and factual basis for the alleged
claim, include supporting documentation or an explanation as to why documentation is not
available, and be signed by the claimant or an authorized agent of the claimant.

Disclosures Regarding Injunction, Releases, and Exculpations. The Plan contains certain
injunction, release, and exculpation provisions as set forth below.



                                                   4
ACTIVE 44631686v8
            Case 19-10248-CSS       Doc 320-1     Filed 02/24/20    Page 10 of 24




 ARTICLE XIII OF THE PLAN CONTAINS RELEASE, EXCULPATION AND
 INJUNCTION PROVISIONS, AND SECTION 13.7 CONTAINS THIRD-PARTY
 RELEASES. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER THE PLAN
 CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.
 ALL HOLDERS OF CLAIMS AGAINST OR INTERESTS IN THE DEBTOR THAT DO
 NOT TIMELY FILE AN OBJECTION WITH THE BANKRUPTCY COURT IN THE
 CHAPTER 11 CASE THAT EXPRESSLY OBJECTS TO THE INCLUSION OF SUCH
 HOLDER AS A RELEASING PARTY UNDER THE PROVISIONS CONTAINED IN
 ARTICLE XIII OF THE PLAN WILL BE DEEMED TO HAVE EXPRESSLY,
 UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND COLLECTIVELY
 CONSENTED TO THE RELEASE OF ALL CLAIMS AND CAUSES OF ACTION
 AGAINST THE DEBTOR AND THE RELEASED PARTIES.

Section 13.6 of the Plan. Releases by the Debtor and Estate

        On the Effective Date, for good and valuable consideration, the adequacy of which is
hereby confirmed, the Released Parties are deemed released and discharged by the Debtor
and its Estate to the fullest extent permitted by applicable law, as such law may be extended
or interpreted subsequent to the Effective Date, from any and all claims, obligations, rights,
suits, damages, Causes of Action, remedies, and liabilities whatsoever, including any
derivative claims asserted or assertable on behalf of the Debtor or its Estate, whether known
or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
otherwise, that the Debtor and its Estate would have been legally entitled to assert in its own
right, based on or relating to, or in any manner arising from, in whole or in part, the Debtor,
the Chapter 11 Case, the negotiation, documentation, and consummation of the Sale, the
subject matter of, or the transactions or events giving rise to, any Claim or Interest that is
treated in the Plan, the business or contractual arrangements between the Debtor and any
of the Released Parties, the District Court Litigation, the negotiation, formulation or
preparation of the Plan, the Plan Documents, or other documents, upon any other act or
omission, transaction, agreement, event, or other occurrence taking place on or before the
Confirmation Date, other than claims or liabilities arising out of or relating to any act or
omission of a Released Party that is determined by a Final Order to have constituted a crime,
willful misconduct, or gross negligence; provided, however, that the foregoing release shall
not affect any obligation or liability (i) of the Purchaser under the Asset Purchase Agreement
or the Sale Order, or (ii) arising post-Effective Date under the Plan or in connection with
any Plan Transaction.

Section 13.7 of the Plan. Releases by Certain Holders of Claims

       On the Effective Date, for good and valuable consideration, the adequacy of which is
hereby confirmed, the Released Parties are deemed released and discharged by the Releasing
Parties to the fullest extent permitted by applicable law, as such law may be extended or
interpreted subsequent to the Effective Date, from any and all claims, obligations, rights,
suits, damages, Causes of Action, remedies, and liabilities whatsoever, including any
derivative claims asserted or assertable on behalf of the Releasing Parties, whether known
or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or

                                              5
ACTIVE 44631686v8
            Case 19-10248-CSS        Doc 320-1     Filed 02/24/20    Page 11 of 24




otherwise, that the Releasing Parties would have been legally entitled to assert in their own
right (whether individually or collectively), based on or relating to, or in any manner arising
from, in whole or in part, the Debtor, the Chapter 11 Case, the negotiation, documentation,
and consummation of the Sale, the subject matter of, or the transactions or events giving rise
to, any Claim or Interest that is treated in the Plan, the business or contractual arrangements
between the Debtor and any of the Released Parties, the District Court Litigation, the
negotiation, formulation or preparation of the Plan, the Plan Documents, or other
documents, upon any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Confirmation Date, other than claims or liabilities
arising out of or relating to any act or omission of a Released Party that is determined by a
Final Order to have constituted a crime, willful misconduct, or gross negligence; provided,
however, that the foregoing release shall not affect any obligation or liability (i) of the
Purchaser under the Asset Purchase Agreement or the Sale Order, or (ii) arising post-
Effective Date under the Plan or in connection with any Plan Transaction. For the avoidance
of doubt, a release of the Purchaser pursuant to this Section shall not affect any (i) “Assumed
Liability” of the Purchaser as defined in the Asset Purchase Agreement or (ii) obligation or
liability of the Purchaser arising in connection with the operation of the “Business” after the
“Closing Date,” both as defined in the Asset Purchase Agreement.

         “Released Parties” means (i) AUSH, (ii) AUSH’s directors, officers, principals, agents,
affiliates (other than the Debtor), employees, and professionals, and (iii) subject to Ferring’s
dismissal of any and all claims or counterclaims against the Debtor in the District Court Action,
Ferring.

       “Releasing Parties” means (i) AUSH, and (ii) creditors who either (a) do not “opt out” of
providing the releases or (b) do not object to providing the releases.

Section 13.8 of the Plan. Exculpation

       Upon and effective as of the Effective Date, the Exculpated Parties will be deemed to
have solicited acceptances of the Plan in good faith and in compliance with the applicable
provisions of the Bankruptcy Code, including section 1125(e).

       The Exculpated Parties shall neither have nor incur any liability to any entity for any
postpetition act taken or omitted to be taken on or before the Effective Date in connection
with, or related to, the Chapter 11 Case, including with respect to (i) the negotiation,
documentation, and consummation of the Sale and any contract, instrument, release or other
agreement or document created or entered into in connection with the Sale, and (ii) the
formulation, negotiation, preparation, dissemination, implementation, administration,
confirmation, and effectuation of the Plan and any contract, instrument, release or other
agreement or document created or entered into in connection with the Plan; provided,
however, that the foregoing “exculpation” shall have no effect on the liability of any entity
that results from any such act or omission that is determined by a Final Order to have
constituted a crime, willful misconduct, or gross negligence.



                                               6
ACTIVE 44631686v8
            Case 19-10248-CSS        Doc 320-1      Filed 02/24/20    Page 12 of 24




        “Exculpated Parties” means (a) the Debtor, (b) the Debtor’s managers, members and
officers in their capacity as such during the Chapter 11 Case, and (c) the Debtor’s retained
professionals (i.e., Greenberg Traurig, LLP; Cassel Salpeter & Co., LLC; MCA Financial Group,
Ltd.; and Epiq), in each case in their capacity as such.

Section 13.4 of the Plan. Injunction

       Except as otherwise expressly provided in the Plan, the Confirmation Order, or a
separate order of the Bankruptcy Court, all persons and entities who have held, hold or may
hold Claims against or Interests in the Debtor, are permanently enjoined, on and after the
Effective Date, from (a) commencing or continuing in any manner any action or other
proceeding of any kind against the Debtor, the Estate, the Plan Administrator, or any
property of the Debtor, the Estate, or the Plan Administrator, with respect to any such Claim
or Interest; (b) the enforcement, attachment, collection or recovery by any manner or means
of any judgment, award, decree or order against the Debtor, the Estate, the Plan
Administrator, or any property of the Debtor, the Estate, or the Plan Administrator, on
account of any such Claim or Interest; (c) creating, perfecting or enforcing any encumbrance
of any kind against any property of the Debtor, the Estate, or the Plan Administrator on
account of any such Claim or Interest; (d) asserting any right of setoff of any kind against
any obligation due from the Debtor or against the property or interests in property of the
Debtor or the Estate on account of any such Claim or Interest; and (e) commencing or
continuing in any manner any action or other proceeding of any kind with respect to any
claims and Causes of Action which are retained pursuant to the Plan.

        Upon the Bankruptcy Court’s entry of the Confirmation Order, all holders of Claims
and Interests and other parties in interest, along with their respective present or former
employees, agents, officers, directors, or principals, shall be enjoined from taking any actions
to interfere with the implementation or consummation of the Plan by the Debtor, the Plan
Administrator, and their respective affiliates, employees, advisors, officers and directors, or
agents.

PARTIES ARE ENCOURAGED TO REVIEW THE PLAN FOR ADDITIONAL
INFORMATION, INCLUDING DEFINITIONS OF CAPITALIZED TERMS IN THE
FOREGOING PROVISIONS.

Additional Information. Copies of the Order, Plan Supplement and additional materials in the
Chapter 11 Case may be obtained (i) free of charge at (a) https://dm.epiq11.com/AVS or (b) upon
email request to tabulation@epiqglobal.com (reference “Avadel” in the subject line) or (ii) viewed
on the Internet, for a fee, at the Court’s website http://www.deb.uscourts.gov (by following the
directions for accessing the ECF system on such website). Please note that the Balloting Agent
is not permitted to give legal advice.




                                                7
ACTIVE 44631686v8
            Case 19-10248-CSS   Doc 320-1    Filed 02/24/20   Page 13 of 24




Dated: _______ __, 2020              GREENBERG TRAURIG, LLP

                                     Dennis A. Meloro (DE Bar No. 4435)
                                     1007 North Orange Street, Suite 1200
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 661-7000
                                     Facsimile: (302) 661-7360
                                     Email: melorod@gtlaw.com

                                     -and-

                                     Paul J. Keenan Jr. (admitted pro hac vice)
                                     John R. Dodd (admitted pro hac vice)
                                     Reginald Sainvil (admitted pro hac vice)
                                     Greenberg Traurig, P.A.
                                     333 S.E. 2nd Avenue, Suite 4400
                                     Miami, Florida 33131
                                     Telephone: (305) 579-0500
                                     Facsimile: (305) 579-0717
                                     Email: keenanp@gtlaw.com
                                             doddj@gtlaw.com
                                             sainvilr@gtlaw.com

                                     -and-

                                     Sara A. Hoffman (admitted pro hac vice)
                                     The MetLife Building
                                     200 Park Avenue
                                     New York, New York 10166
                                     Telephone: (212) 801-9200
                                     Facsimile: (212) 801-6400
                                     Email: hoffmans@gtlaw.com

                                     Counsel for the Debtor and Debtor-in-Possession




                                        8
ACTIVE 44631686v8
            Case 19-10248-CSS   Doc 320-1   Filed 02/24/20   Page 14 of 24




                                    Exhibit D

                            Non-Voting Notice Package




ACTIVE 44631686v8
              Case 19-10248-CSS               Doc 320-1         Filed 02/24/20         Page 15 of 24




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                              Chapter 11

Avadel Specialty Pharmaceuticals, LLC,1                             Case No. 19-10248 (CSS)

                                Debtor.


INFORMATION PACKAGE SUMMARIZING CERTAIN PLAN TERMS AND NOTICE
         OF (I) INTERIM APPROVAL OF THE DISCLOSURE STATEMENT,
     (II) ESTABLISHMENT OF SOLICITATION AND VOTING PROCEDURES,
   (III) DEADLINE FOR VOTING ON THE PLAN, (IV) DEADLINE FOR FILING
ADMINISTRATIVE CLAIMS, (V) FINAL COMBINED HEARING ON APPROVAL OF
      THE DISCLOSURE STATEMENT AND CONFIRMATION OF THE PLAN,
            AND (VI) DEADLINE FOR FILING OBJECTIONS THERETO

TO: ALL HOLDERS OF UNCLASSIFIED CLAIMS (ADMINISTRATIVE EXPENSE
CLAIMS, PRIORITY TAX CLAIMS), ALL HOLDERS OF CLAIMS AGAINST OR
INTERESTS IN THE DEBTOR THAT ARE UNIMPAIRED AND DEEMED TO ACCEPT OR
IMPAIRED AND DEEMED TO REJECT THE PLAN (CLASS 1 CLAIMS (OTHER PRIORITY
CLAIMS), CLASS 2 CLAIMS (SECURED TAX CLAIMS), CLASS 3 (OTHER SECURED
CLAIMS), CLASS 5 CLAIMS (SUBORDINATED CLAIMS), AND CLASS 6 INTERESTS
(INTERESTS IN AVADEL SPECIALTY PHARMACEUTICALS, LLC), AND ALL HOLDERS
OF DIP CLAIMS (INCLUDED IN CLASS 4 GENERAL UNSECURED CLAIMS).2

PLEASE TAKE NOTICE OF THE FOLLOWING:

Plan and Disclosure Statement. On January 8, 2020, the Debtor filed the Debtor’s First Amended
Proposed Combined Disclosure Statement and Chapter 11 Plan of Liquidation [Docket No. 304]
(as may be modified, amended, or supplemented, the “Combined Plan and Disclosure
Statement”).

Copies of the Combined Plan and Disclosure Statement. If you wish to obtain a copy of the
Combined Plan and Disclosure Statement, it is available free of charge on the dedicated webpage
for the Chapter 11 Case: https://dm.epiq11.com/AVS. Parties in interest may also request copies
of the Combined Plan and Disclosure Statement from the undersigned counsel to the Debtor or the
Balloting Agent at tabulation@epiqglobal.com (reference “Avadel” in the subject line).

Interim Approval of the Disclosure Statement. By Order dated February [●], 2020 (the
“Order”), the United States Bankruptcy Court for the District of Delaware (the “Court”)
1
  The business address and the last four (4) digits of the Debtor’s federal tax identification number is Avadel Specialty
Pharmaceuticals, LLC, 16640 Chesterfield Grove Road, Suite 200, Chesterfield, MO 63005 (8959).
2
  Capitalized terms used but otherwise not defined in this Objection Deadline and Hearing Notice have meanings
ascribed to such terms in the Combined Plan and Disclosure Statement.

ACTIVE 44631686v8
             Case 19-10248-CSS              Doc 320-1         Filed 02/24/20        Page 16 of 24




approved, on an interim basis, the Disclosure Statement as containing adequate information within
the meaning of section 1125 of the Bankruptcy Code.

Combined Hearing. Pursuant to the Order, on April 29, 2020, at 10:00 a.m. (prevailing Eastern
Time), or as soon thereafter as counsel may be heard, a hearing (the “Combined Hearing”) will
be held before the Honorable Christopher S. Sontchi, United States Bankruptcy Court for the
District of Delaware, 824 North Market Street, 5th Floor, Courtroom # 6, Wilmington, Delaware
19801, to consider confirmation of the Plan and approval of the Disclosure Statement on a final
basis. The Combined Hearing may be adjourned from time to time without further notice. The
Plan may be modified in accordance with the Bankruptcy Code, the Federal Rules of Bankruptcy
Procedure, the terms of the Plan, and other applicable law, without further notice, prior to, or as a
result of, the Combined Hearing.

No Entitlement to Vote on the Plan. Except for holders of General Unsecured Claims in Class
4, in accordance with the terms of the Plan and section 1126(f) and (g) of the Bankruptcy Code,
no holder of a claim against or interest in the Debtor is entitled to vote on the Plan because all such
claims and interests are either (i) Unimpaired by the Plan and deemed to accept the Plan or (ii)
Impaired by the Plan and will receive no distribution under the Plan and therefore are deemed to
reject the Plan.

Summary of Plan Treatment of Claims and Interests. The Plan proposes to modify the rights
of certain creditors and interest holders of the Debtor. The table below summarizes the
classification and treatment of the pre-petition claims and interests under the Plan.

               Class of                            Estimated Amount of                       Treatment /
          Claims or Interests                        Allowed Claims                         Voting Status
                   1                                                                       Unimpaired
                                                             $142,5003
         Other Priority Claims                                                           Deemed to Accept
                   2                                                                       Unimpaired
                                                               None
          Secured Tax Claims                                                             Deemed to Accept
                  3                                                                        Unimpaired
                                                               None
         Other Secured Claims                                                            Deemed to Accept
                  4                                                                           Impaired
                                                          $4,570,462
      General Unsecured Claims4                                                            Entitled to Vote



3
  The Internal Revenue Service (“IRS”) timely asserted a claim for approximately $50.7 million on account of alleged
taxes owed by both the Debtor and its affiliates from 2015 through 2017. This claim was later amended, reducing the
amount to approximately $9.3 million. The estimated amount of Other Priority Claims set forth in the table represents
the amount the IRS has agreed to in the IRS Settlement as a different treatment of such claim solely for purposes of
the Plan.
4
  The estimated amount of General Unsecured Claims set forth in the table includes the estimated amount of DIP
Claims, which, pursuant to the Final DIP Order, are unsecured and pari passu with General Unsecured Claims, but
AUSH, in its capacity as holder of the DIP Claims, is not entitled to vote on the Plan.
                                                         2
ACTIVE 44631686v8
               Case 19-10248-CSS             Doc 320-1       Filed 02/24/20        Page 17 of 24




                    5                                                                      Impaired
                                                        $166,336,766
           Subordinated Claims                                                          Deemed to Reject
                    6
              Interests in                                                                 Impaired
                                                               n/a
    Avadel Specialty Pharmaceuticals,                                                   Deemed to Reject
                  LLC

        In addition to the foregoing summary, the classification and treatment of claims and
interests under the Plan are described generally below. Certain claims of the Debtor are not
classified. The Plan proposes to leave Unimpaired all such unclassified Allowed Claims of the
Debtor. The treatment of unclassified claims under the Plan is described generally below.

                                       UNCLASSIFIED CLAIMS
    Description and Amount
     of Claims or Interests
                                        Summary of Treatment under Plan
         and Projected
          Recoveries

                                        Except to the extent that a holder of an Allowed Administrative
                                        Expense Claim agrees with the Debtor or the Plan Administrator
                                        to a different treatment, and only to the extent that any such
    Administrative Claims               Allowed Administrative Expense Claim has not been paid in
       (Unimpaired)                     full prior to the Effective Date, each holder of an Allowed
                                        Administrative Expense Claim will be paid the full unpaid
     Estimated Aggregate                amount of such Allowed Administrative Expense Claim, in
      Allowed amount of                 Cash, (a) on the Effective Date or, if not then due, then when
    Administrative Claims:              such Allowed Administrative Expense Claim is due, (b) if an
             $05                        Administrative Expense Claim is Allowed after the Effective
                                        Date, on the date such Administrative Expense Claim is
     Estimated Recovery:                Allowed or, if not then due, when such Allowed Administrative
            100%                        Expense Claim is due, (c) at such time and upon such terms as
                                        may be agreed upon by such holder and the Debtor or the Plan
                                        Administrator, as the case may be, or (d) at such time and upon
                                        such terms as set forth in an order of the Bankruptcy Court.

      Priority Tax Claims               Except to the extent that a holder of an Allowed Priority Tax
         (Unimpaired)                   Claim agrees with the Debtor or the Plan Administrator to a
                                        different treatment, and only to the extent that any such Allowed
     Estimated Aggregate                Priority Tax Claim has not been paid in full prior to the Effective
      Allowed amount of                 Date, each holder of an Allowed Priority Tax Claim shall
     Priority Tax Claims:               receive regular installment payments in Cash over a period
              $0                        ending not later than five (5) years after the Petition Date of a
                                        total value, as of the Effective Date, equal to the Allowed

5
    This estimate does not include Accrued Professional Compensation Claims or ordinary course payables.
                                                         3
ACTIVE 44631686v8
            Case 19-10248-CSS       Doc 320-1     Filed 02/24/20    Page 18 of 24




   Estimated Recovery:         amount of such Priority Tax Claim, together with interest
          100%                 accrued thereon at the applicable non-bankruptcy rate. The
                               Debtor and the Plan Administrator reserve the right to prepay at
                               any time under this option. Any Claims asserted by a
                               governmental unit on account of any penalties and assessments
                               shall not be Priority Tax Claims, except as provided in section
                               507(a)(8)(G) of the Bankruptcy Code.

                                 CLASSIFIED CLAIMS

                          Except to the extent that the holder of an Allowed Other Priority
        Class 1 Claims:
                          Claim has agreed with the Debtor or the Plan Administrator to a
        Other Priority
                          different treatment of such Claim, and only to the extent that any
            Claims
                          such Allowed Other Priority Claim has not been paid in full
         (Unimpaired)
                          prior to the Effective Date, each such holder shall receive, in full
                          satisfaction of such Allowed Other Priority Claim, Cash in an
   Estimated Allowed
                          amount equal to such Allowed Other Priority Claim, on the later
  Aggregate Amount of
                          of (i) the Effective Date; (ii) the date the Other Priority Claim
     Class 1 Claims:
                          becomes an Allowed Claim; and (iii) the date for payment
        $142,500
                          provided by any agreement or arrangement between the Debtor
                          or Plan Administrator, as the case may be, and the holder of the
 Estimated Recovery: 100%
                          Allowed Other Priority Claim.


                          Except to the extent that the holder of an Allowed Secured Tax
                          Claim has agreed with the Debtor or the Plan Administrator to a
                          different treatment of such Claim, and only to the extent that any
                          such Allowed Secured Tax Claim has not been paid in full prior
                          to the Effective Date, each holder of an Allowed Secured Tax
     Class 2 Claims:
                          Claim shall receive Cash in an amount equal to such Allowed
   Secured Tax Claims
                          Secured Tax Claim, together with interest accrued thereon at the
      (Unimpaired)
                          applicable nonbankruptcy rate, on the later of (i) the Effective
                          Date; (ii) the date the Secured Tax Claim becomes an Allowed
   Estimated Allowed
                          Claim; and (iii) the date for payment provided by any agreement
  Aggregate Amount of
                          or arrangement between the Debtor and the holder of the
    Class 2 Claims: $0
                          Allowed Secured Tax Claim, provided that the Debtor and,
                          following the Effective Date, the Plan Administrator, shall
 Estimated Recovery: 100%
                          retain and shall be entitled to enforce any setoff and recoupment
                          rights relating to any tax refund claim. Any Claims asserted by
                          a governmental unit on account of any penalties and assessments
                          shall not be Secured Tax Claims, except as provided in section
                          507(a)(8)(G) of the Bankruptcy Code.


     Class 3 Claims:           Except to the extent that a holder of an Allowed Other Secured
  Other Secured Claims         Claim has agreed with the Debtor or the Plan Administrator to a

                                              4
ACTIVE 44631686v8
             Case 19-10248-CSS             Doc 320-1       Filed 02/24/20        Page 19 of 24




         (Unimpaired)                 different treatment of such Claim, and only to the extent that any
                                      such Allowed Other Secured Claim has not been paid in full
                                      prior to the Effective Date, each holder of an Allowed Other
      Estimated Allowed               Secured Claim shall, at the option of the Plan Administrator,
     Aggregate Amount of              (i) be paid in full in Cash, (ii) receive the Collateral securing its
      Class 3 Claims: $0              Allowed Other Secured Claim, plus post-petition interest to the
                                      extent required under section 506(b) of the Bankruptcy Code, or
     Estimated Recovery:              (iii) receive such other treatment as to render its Allowed Other
            100%                      Secured Claim Unimpaired, in each case on the later of the
                                      Effective Date and the date such Other Secured Claim becomes
                                      an Allowed Other Secured Claim.


       Class 4 Claims:                Except to the extent that a holder of an Allowed General
      General Unsecured               Unsecured Claim has agreed to a different treatment of such
      Claims (Impaired)               Claim, and only to the extent that any such Allowed General
                                      Unsecured Claim has not been paid by the Debtor prior to the
      Estimated Allowed               Effective Date, each holder of an Allowed General Unsecured
     Aggregate Amount of              Claim will receive its Pro Rata Share of the Net Distributable
       Class 4 Claims:                Assets remaining after payment of the IRS Claim in accordance
          $4,570,462                  with the IRS Settlement.6

      Estimated Recovery:
            3.12%


       Class 5 Claims:                Holders of Subordinated Claims will receive no Distribution on
     Subordinated Claims              account of such Claims.
         (Impaired)

      Estimated Allowed
     Aggregate Amount of
       Class 5 Claims:
         $166,336,766

     Estimated Recovery:
             0%


       Class 6 Interests:             On the Effective Date all Interests in the Debtor will be
      Interests in Avadel             cancelled, and holders of such Interests shall receive no
    Specialty Pharmaceutic,           Distribution on account of such Interests.
              LLC

6
  DIP Claims are pari passu with General Unsecured Claims pursuant to the Final DIP Order, and therefore included
in Class 4, but AUSH, in its capacity as holder of the DIP Claims, is not entitled to vote on the Plan.
                                                       5
ACTIVE 44631686v8
            Case 19-10248-CSS          Doc 320-1      Filed 02/24/20      Page 20 of 24




         (Impaired)

   Estimated Recovery:
           0%


Deadline to Object to Plan Confirmation and/or Adequacy of Disclosure Statement. Any
objection, comment, or response to confirmation of the Plan or approval of the Disclosure
Statement on a final basis, including any supporting memoranda, must be filed with the Clerk of
the Court, 824 North Market Street, 3rd Floor, Wilmington, Delaware 19801, together with proof
of service, on or before April 17, 2020, at 4:00 p.m. (prevailing Eastern Time) (the “Disclosure
Statement and Plan Objection Deadline”) and must (a) be in writing, (b) state the name and
address of the objecting party, (c) state the amount and nature of the claim or interest of such party,
(d) state with particularity the basis and nature of any objection to the Plan or approval of the
Disclosure Statement on a final basis, and (e) be served on so as to be received by the following
parties on or before the Disclosure Statement and Plan Objection Deadline: (a) counsel for the
Debtor: (i) Greenberg Traurig, LLP, Attn: Dennis A. Meloro, 1007 North Orange Street, Suite
1200, Wilmington, Delaware 19801 and (ii) Greenberg Traurig, P.A., Attn: Paul J. Keenan Jr. and
John R. Dodd, 333 S.E. 2nd Avenue, Suite 4400, Miami, Florida 33131; and (b) the Office of the
United States Trustee, Attn: David Buchbinder, J. Caleb Boggs Federal Building, 844 King Street,
Suite 2207, Lockbox 35, Wilmington, Delaware 19801.

  DISCLOSURE AND CONFIRMATION OBJECTIONS NOT TIMELY FILED AND
  SERVED IN THE MANNER SET FORTH HEREIN MAY NOT BE CONSIDERED
  BY THE COURT AND MAY BE OVERRULED WITHOUT FURTHER NOTICE.

Administrative Claims Bar Date. Pursuant to Section 4.1.1 of the Plan, each entity that holds or
wishes to assert an administrative expense claim against the Debtor’s Estate pursuant to sections
503(b), 507(a)(2) or any other applicable section of the Bankruptcy Code, including without
limitation administrative expense claims arising under an executory contract, arising on or after
May 30, 2019 shall have no later than thirty (30) days after the Effective Date to file such
Administrative Claim (the “Administrative Expense Claims Bar Date”), unless otherwise
ordered by the Bankruptcy Court. Notwithstanding the foregoing, no filing is required for any of
the following: (i) Accrued Professional Compensation Claims, (ii) Administrative Expense Claims
Allowed by an order of the Bankruptcy Court or paid on or before the Effective Date,
(iii) Administrative Expense Claims arising under section 503(b)(1)(D) of the Bankruptcy Code,
(iv) fees arising under 28 U.S.C. § 1930 and any applicable interest thereon, and (v) Administrative
Expense Claims arising on or prior to May 29, 2019 that were filed pursuant to the Court’s Order
(I) Fixing Deadlines for Filing Proofs of Claim and Certain Administrative Expense Requests and
(II) Approving the Form and Manner of Notice Thereof [Docket No. 191]. The request for payment
of any such Administrative Expense Claim shall be filed with the Clerk of the Bankruptcy Court
for the District of Delaware, so as to be actually received on or before the Administrative Expense
Claims Bar Date, and all Administrative Expense Claims requests shall be in writing, provide with
specificity the legal and factual basis for the alleged claim, include supporting documentation or
an explanation as to why documentation is not available, and be signed by the claimant or an

                                                  6
ACTIVE 44631686v8
            Case 19-10248-CSS       Doc 320-1     Filed 02/24/20    Page 21 of 24




authorized agent of the claimant.

Disclosures Regarding Injunction, Releases, and Exculpations. The Plan contains certain
injunction, release, and exculpation provisions as set forth below.

 ARTICLE XIII OF THE PLAN CONTAINS RELEASE, EXCULPATION AND
 INJUNCTION PROVISIONS, AND SECTION 13.7 CONTAINS THIRD-PARTY
 RELEASES. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER THE PLAN
 CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.
 ALL HOLDERS OF CLAIMS AGAINST OR INTERESTS IN THE DEBTOR THAT DO
 NOT TIMELY FILE AN OBJECTION WITH THE BANKRUPTCY COURT IN THE
 CHAPTER 11 CASE THAT EXPRESSLY OBJECTS TO THE INCLUSION OF SUCH
 HOLDER AS A RELEASING PARTY UNDER THE PROVISIONS CONTAINED IN
 ARTICLE XIII OF THE PLAN WILL BE DEEMED TO HAVE EXPRESSLY,
 UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND COLLECTIVELY
 CONSENTED TO THE RELEASE OF ALL CLAIMS AND CAUSES OF ACTION
 AGAINST THE DEBTOR AND THE RELEASED PARTIES.

Section 13.6 of the Plan. Releases by the Debtor and Estate

        On the Effective Date, for good and valuable consideration, the adequacy of which is
hereby confirmed, the Released Parties are deemed released and discharged by the Debtor
and its Estate to the fullest extent permitted by applicable law, as such law may be extended
or interpreted subsequent to the Effective Date, from any and all claims, obligations, rights,
suits, damages, Causes of Action, remedies, and liabilities whatsoever, including any
derivative claims asserted or assertable on behalf of the Debtor or its Estate, whether known
or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
otherwise, that the Debtor and its Estate would have been legally entitled to assert in its own
right, based on or relating to, or in any manner arising from, in whole or in part, the Debtor,
the Chapter 11 Case, the negotiation, documentation, and consummation of the Sale, the
subject matter of, or the transactions or events giving rise to, any Claim or Interest that is
treated in the Plan, the business or contractual arrangements between the Debtor and any
of the Released Parties, the District Court Litigation, the negotiation, formulation or
preparation of the Plan, the Plan Documents, or other documents, upon any other act or
omission, transaction, agreement, event, or other occurrence taking place on or before the
Confirmation Date, other than claims or liabilities arising out of or relating to any act or
omission of a Released Party that is determined by a Final Order to have constituted a crime,
willful misconduct, or gross negligence; provided, however, that the foregoing release shall
not affect any obligation or liability (i) of the Purchaser under the Asset Purchase Agreement
or the Sale Order, or (ii) arising post-Effective Date under the Plan or in connection with
any Plan Transaction.

Section 13.7 of the Plan. Releases by Certain Holders of Claims

      On the Effective Date, for good and valuable consideration, the adequacy of which is
hereby confirmed, the Released Parties are deemed released and discharged by the Releasing

                                              7
ACTIVE 44631686v8
            Case 19-10248-CSS        Doc 320-1     Filed 02/24/20    Page 22 of 24




Parties to the fullest extent permitted by applicable law, as such law may be extended or
interpreted subsequent to the Effective Date, from any and all claims, obligations, rights,
suits, damages, Causes of Action, remedies, and liabilities whatsoever, including any
derivative claims asserted or assertable on behalf of the Releasing Parties, whether known
or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
otherwise, that the Releasing Parties would have been legally entitled to assert in their own
right (whether individually or collectively), based on or relating to, or in any manner arising
from, in whole or in part, the Debtor, the Chapter 11 Case, the negotiation, documentation,
and consummation of the Sale, the subject matter of, or the transactions or events giving rise
to, any Claim or Interest that is treated in the Plan, the business or contractual arrangements
between the Debtor and any of the Released Parties, the District Court Litigation, the
negotiation, formulation or preparation of the Plan, the Plan Documents, or other
documents, upon any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Confirmation Date, other than claims or liabilities
arising out of or relating to any act or omission of a Released Party that is determined by a
Final Order to have constituted a crime, willful misconduct, or gross negligence; provided,
however, that the foregoing release shall not affect any obligation or liability (i) of the
Purchaser under the Asset Purchase Agreement or the Sale Order, or (ii) arising post-
Effective Date under the Plan or in connection with any Plan Transaction. For the avoidance
of doubt, a release of the Purchaser pursuant to this Section shall not affect any (i) “Assumed
Liability” of the Purchaser as defined in the Asset Purchase Agreement or (ii) obligation or
liability of the Purchaser arising in connection with the operation of the “Business” after the
“Closing Date,” both as defined in the Asset Purchase Agreement.

         “Released Parties” means (i) AUSH, (ii) AUSH’s directors, officers, principals, agents,
affiliates (other than the Debtor), employees, and professionals, and (iii) subject to Ferring’s
dismissal of any and all claims or counterclaims against the Debtor in the District Court Action,
Ferring.

       “Releasing Parties” means (i) AUSH, and (ii) creditors who either (a) do not “opt out” of
providing the releases or (b) do not object to providing the releases.

Section 13.8 of the Plan. Exculpation

       Upon and effective as of the Effective Date, the Exculpated Parties will be deemed to
have solicited acceptances of the Plan in good faith and in compliance with the applicable
provisions of the Bankruptcy Code, including section 1125(e).

       The Exculpated Parties shall neither have nor incur any liability to any entity for any
postpetition act taken or omitted to be taken on or before the Effective Date in connection
with, or related to, the Chapter 11 Case, including with respect to (i) the negotiation,
documentation, and consummation of the Sale and any contract, instrument, release or other
agreement or document created or entered into in connection with the Sale, and (ii) the
formulation, negotiation, preparation, dissemination, implementation, administration,
confirmation, and effectuation of the Plan and any contract, instrument, release or other
agreement or document created or entered into in connection with the Plan; provided,
however, that the foregoing “exculpation” shall have no effect on the liability of any entity
                                               8
ACTIVE 44631686v8
            Case 19-10248-CSS        Doc 320-1      Filed 02/24/20    Page 23 of 24




that results from any such act or omission that is determined by a Final Order to have
constituted a crime, willful misconduct, or gross negligence.

        “Exculpated Parties” means (a) the Debtor, (b) the Debtor’s managers, members and
officers in their capacity as such during the Chapter 11 Case, and (c) the Debtor’s retained
professionals (i.e., Greenberg Traurig, LLP; Cassel Salpeter & Co., LLC; MCA Financial Group,
Ltd.; and Epiq), in each case in their capacity as such.

Section 13.4 of the Plan. Injunction
       Except as otherwise expressly provided in the Plan, the Confirmation Order, or a
separate order of the Bankruptcy Court, all persons and entities who have held, hold or may
hold Claims against or Interests in the Debtor, are permanently enjoined, on and after the
Effective Date, from (a) commencing or continuing in any manner any action or other
proceeding of any kind against the Debtor, the Estate, the Plan Administrator, or any
property of the Debtor, the Estate, or the Plan Administrator, with respect to any such Claim
or Interest; (b) the enforcement, attachment, collection or recovery by any manner or means
of any judgment, award, decree or order against the Debtor, the Estate, the Plan
Administrator, or any property of the Debtor, the Estate, or the Plan Administrator, on
account of any such Claim or Interest; (c) creating, perfecting or enforcing any encumbrance
of any kind against any property of the Debtor, the Estate, or the Plan Administrator on
account of any such Claim or Interest; (d) asserting any right of setoff of any kind against
any obligation due from the Debtor or against the property or interests in property of the
Debtor or the Estate on account of any such Claim or Interest; and (e) commencing or
continuing in any manner any action or other proceeding of any kind with respect to any
claims and Causes of Action which are retained pursuant to the Plan.

        Upon the Bankruptcy Court’s entry of the Confirmation Order, all holders of Claims
and Interests and other parties in interest, along with their respective present or former
employees, agents, officers, directors, or principals, shall be enjoined from taking any actions
to interfere with the implementation or consummation of the Plan by the Debtor, the Plan
Administrator, and their respective affiliates, employees, advisors, officers and directors, or
agents.

PARTIES ARE ENCOURAGED TO REVIEW THE PLAN FOR ADDITIONAL
INFORMATION, INCLUDING DEFINITIONS OF CAPITALIZED TERMS IN THE
FOREGOING PROVISIONS.
Additional Information. Copies of the Order, Plan Supplement and additional materials in the
Chapter 11 Case may be obtained (i) free of charge at (a) https://dm.epiq11.com/AVS or (b) upon
email request to tabulation@epiqglobal.com (reference “Avadel” in the subject line) or (ii) viewed
on the internet, for a fee, at the Court’s website http://www.deb.uscourts.gov (by following the
directions for accessing the ECF system on such website). Please note that the Balloting Agent
is not permitted to give legal advice.




                                                9
ACTIVE 44631686v8
            Case 19-10248-CSS   Doc 320-1    Filed 02/24/20   Page 24 of 24




Dated: ________ __, 2020             GREENBERG TRAURIG, LLP

                                     Dennis A. Meloro (DE Bar No. 4435)
                                     1007 North Orange Street, Suite 1200
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 661-7000
                                     Facsimile: (302) 661-7360
                                     Email: melorod@gtlaw.com

                                     -and-

                                     Paul J. Keenan Jr. (admitted pro hac vice)
                                     John R. Dodd (admitted pro hac vice)
                                     Reginald Sainvil (admitted pro hac vice)
                                     Greenberg Traurig, P.A.
                                     333 S.E. 2nd Avenue, Suite 4400
                                     Miami, Florida 33131
                                     Telephone: (305) 579-0500
                                     Facsimile: (305) 579-0717
                                     Email: keenanp@gtlaw.com
                                             doddj@gtlaw.com
                                             sainvilr@gtlaw.com

                                     -and-

                                     Sara A. Hoffman (admitted pro hac vice)
                                     The MetLife Building
                                     200 Park Avenue
                                     New York, New York 10166
                                     Telephone: (212) 801-9200
                                     Facsimile: (212) 801-6400
                                     Email: hoffmans@gtlaw.com

                                     Counsel for the Debtor and Debtor-in-Possession




                                       10
ACTIVE 44631686v8
